Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 are pending. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art “Detecting and Recognizing Human-Object Interactions” to Gkioxari at al., (hereinafter, “Gkioxari“) teaches determining, from an image, one or more persons associated with an object; for each person of the one or more persons, performing operations comprising: determining an overlap region of the image corresponding to an overlap in the image between an object region of the object and a person region of the person [Introduction] and [Method]. Gkioxari also teaches neural network to predict associations between objects and persons [Human-Object Interactions]. Convolutional Feature Masking for Joint Object and Stuff Segmentation to Dai et al. (hereinafter, “Dai“) teaches we design a convolutional feature masking (CFM) method to extract segment features directly from feature maps instead of raw images. With the segments given by the region proposal methods (e.g., selective search [22]), we project them to the domain of the last convolutional feature maps. The projected segments play as binary functions for masking the convolutional features. The masked features are then fed into the fully-connected layers for recognition. Because the convolutional features are computed from the unmasked image, their quality is not impacted. [Introduction], [Convolutional Feature Masking] and [Figure 1].
Gkioxari shows the overlapping regions [Figures 2, 4, 5, 8 and 9] of the human-object interactions, however, Gkioxari, Dai and search for other prior art fails to explicitly teach applying a mask to portions of the image not included in the overlap region to generate a masked image; applying data representative of the masked image to a neural network trained to predict confidences for associations between objects and persons; and computing, using the neural network and based at least in part on the data, a confidence for an association between the object and the person as recited in claim 1. 
Likewise claims 2-5 are allowed because they are dependents of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661